Although appellant's counsel has not appealed from the
                  district court's order, he asks that we overrule our longstanding precedent
                  holding that a party's counsel is not a party with standing to appeal.
                  Office of Washoe Cnty. Dist. Attorney. v. Second Judicial Dist. Court,    116

                  Nev. 629, 635, 5 P.3d 562, 566 (2000) (concluding that district attorney
                  was not a party to order imposing NRCP 11 sanctions against him); Albert
                  D. Massi, Ltd. v. Bellmyre, 111 Nev. 1520, 1520, 908 P.2d 705, 706 (1995);
                  A. W. Albany v. Arcata Associates, Inc., 106 Nev. 688, 799 P.2d 566 (1990).
                  We decline to do so. Appellant's counsel's remedy is in the form of an
                  original writ petition challenging the district court's order.   See Office of

                  Washoe Cnty. Dist. Attny., 116 Nev. at 635, 5 P.3d at 566.
                              Accordingly, as we lack jurisdiction, we
                              ORDER this appeal DISMISSED.




                                           Saitta



                  Gibbo s                                    Pickering
                                                                         Pi    7
                  cc: Hon. Frances Doherty, District Judge, Family Court Division
                       Justice Law Center
                       Luna Law Firm, PA
                       Washoe District Court Clerk
                       Tarah H. Heying-Stampfli
SUPREME COURT
       OF
    NEVADA


pl 1947A    e'D